IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 12, 2009

                                     No. 08-31169                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



TRUDY PATTERSON

                                                   Plaintiff - Appellant
v.

MICHAEL J ASTRUE, COMMISSIONER OF SOCIAL SECURITY

                                                   Defendant - Appellee




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                            USDC No. 3:07-CV-00418


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Trudy Patterson appeals an order of the district court
affirming the final decision of the Commissioner of Social Security denying her
claims for disability insurance benefits under Title II of the Social Security Act
and supplemental security income under Title XVI of the Social Security Act.
Because substantial evidence supports the Administrative Law Judge’s decision,
we affirm.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-31169

                                        I.
      On September 13, 2000, Patterson filed applications for Title II disability
insurance benefits and for Title XVI supplemental security income benefits. In
both applications, Patterson alleged disability beginning December 31, 1998 due
to diabetes, bipolar disorder, Graves’ Disease, and a “sweat gland disease.” The
claims were then the subject of two denials which were vacated by the Appeals
Council for further proceedings before a third hearing was conducted on August
8, 2006, before ALJ Lawrence T. Ragona. The ruling from that hearing forms
the basis for this appeal. Patterson, who was represented by counsel, testified;
the ALJ also heard from a vocational expert and a psychological expert.
      On September 26, 2006, ALJ Ragona issued an adverse decision
concluding that Patterson was not disabled because she could perform her past
relevant work.    The ALJ found that: 1) Patterson met the insured status
requirements of the Social Security Act; 2) Patterson had not been engaged in
substantial gainful activity at any relevant time; 3) Patterson had severe
impairments consisting of diabetes, hypertension, Graves’ disease, obesity,
impaired vision secondary to Graves’ disease, and bipolar disorder, however
these impairments or combination of impairments did not meet or medically
equal one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix
1 (2006); 4) Patterson retained the residual functional capacity to lift and carry
fifty pounds occasionally and twenty-five pounds occasionally, to stand and walk
six hours in a workday and sit six hours in a workday, her push and pull ability
would be limited by the weights she was able to lift and carry, she was able to
understand, remember, carry out, and sustain attention to perform simple one
and two-step instructions in jobs requiring a limited interaction with the public,
and was able to perform work not requiring her to read fine print or work at
heights or around dangerous machinery; and 5) Patterson was capable of
performing her past relevant work as a cleaner/housekeeper.

                                        2
                                  No. 08-31169

      Patterson requested a review of the decision by the Appeals Council, and
on May 8, 2007, the request was denied, making ALJ Ragona’s decision the final
decision of the Commissioner. Patterson then sought judicial review of that
decision pursuant to 42 U.S.C. § 405(g) (2006). The matter was referred to a
magistrate judge, who recommended that the ALJ be affirmed.                     After
independently reviewing the entire record, the district court entered an order
affirming the decision of the ALJ for the reasons set forth in the magistrate
judge’s report. Patterson appeals the decision of the district court.
                                        II.
      In reviewing the ALJ’s decision denying disability income benefits and
supplemental security income benefits, we are limited to two inquiries: (1)
whether the decision is supported by substantial evidence in the record as a
whole, and (2) whether the ALJ applied the proper legal standard. Brock v.
Chater, 84 F.3d 726, 728 (5th Cir. 1996). Substantial evidence is such relevant
evidence as a reasonable mind might accept to support a conclusion.              See
Richardson v. Perales, 402 U.S. 389, 401 (1971). “[I]t must be more than a
scintilla, but it need not be a preponderance.” Leggett v. Chater, 67 F.3d 558,
564 (5th Cir. 1995) (quotation omitted). “If the [Commissioner’s] findings are
supported by substantial evidence, they are conclusive and must be affirmed.”
Selders v. Sullivan, 914 F.2d 614, 617 (5th Cir. 1990); see also 42 U.S.C. § 405(g).
We “cannot reweigh the evidence, but may only scrutinize the record to
determine    whether    it   contains   substantial   evidence   to   support    the
Commissioner’s decision.” Leggett, 67 F.3d at 564.
      To determine if the claimant is disabled, the ALJ conducts a five step
analysis that asks:
      1) whether the claimant is presently engaging in substantial gainful
      activity, 2) whether the claimant has a severe impairment, 3)
      whether the impairment is listed, or equivalent to an impairment
      listed in appendix I of the regulations, 4) whether the impairment

                                         3
                                       No. 08-31169

       prevents the claimant from doing past relevant work, and 5)
       whether the impairment prevents the claimant from performing any
       other substantial gainful activity.
Id. at 564 n.2; see also 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant
bears the burden of proof with respect to the first four steps of this analysis.
Brown v. Apfel, 192 F.3d 492, 498 (5th Cir. 1999). If the claimant proves the
first four steps, then the burden shifts to the Commissioner to establish that the
claimant nonetheless has the ability to engage in other substantial gainful
activity. Id.
       In the instant case, the ALJ found Patterson not disabled at step four of
the sequential analysis because she could perform her past relevant work as a
cleaner/housekeeper. In her brief, Patterson asserts that the ALJ did not make
adequate findings regarding her ability to sustain gainful employment for a
significant amount of time, relying on this court’s decision in Singletary v.
Bowen, 798 F.2d 818 (5th Cir. 1986).1
       In Singletary, there was overwhelming medical evidence that the claimant
was unable to hold a job due to his severe mental illnesses. Id. at 822. This
court reversed the ALJ’s denial of benefits, holding:
       A finding that a claimant is able to engage in substantial gainful
       activity requires more than a simple determination that the
       claimant can find employment and that he can physically perform
       certain jobs; it also requires a determination that the claimant can
       hold whatever job he finds for a significant period of time.
Id. at 822 (emphasis in original). We held that, under the facts presented, there
was no substantial evidence supporting a determination that the claimant could
maintain employment. Id. at 823.



       1
        Patterson does not advance other issues that were raised with the district court, most
notably issues relating to her physical residual functional capacity, so those issues are waived
on appeal. See Bursztajn v. United States, 367 F.3d 485, 491 (5th Cir. 2004) (issues not briefed
are abandoned).

                                               4
                                  No. 08-31169

      We have since clarified that Singletary does not always require a specific
finding that the claimant can hold a job for a significant period of time.
      [A]bsent evidence that a claimant’s ability to maintain employment
      would be compromised despite his ability to perform employment as
      an initial matter, or an indication that the ALJ did not appreciate
      that an ability to perform work on a regular and continuing basis is
      inherent in the definition of [residual functional capacity] we do not
      . . . require a specific finding that the claimant can maintain
      employment.
Dunbar v. Barnhart, 330 F.3d 670, 672 (5th Cir. 2003); see also Perez v.
Barnhart, 415 F.3d 457, 465 (5th Cir. 2005).
      The ALJ carefully and thoroughly discussed the evidence presented and
evaluated Patterson’s ability to maintain employment in light of that evidence.
We conclude that his finding that Patterson was not disabled was supported by
substantial evidence. The ALJ, not this court, had the sole responsibility for
determining what weight to give to the conflicting evidence, including medical
evidence, presented to him. See Newton v. Apfel, 209 F.3d 448, 455-56 (5th Cir.
2000). Accordingly, the district court’s judgment is AFFIRMED.




                                        5